J-S04027-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    HG-5873 INMATE                                 IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA


                        v.

    ESTATE OF WILLIAM RUSSO (RUZZO)


    APPEAL OF: WILLIAM ROHLAND
                                                      No. 824 MDA 2020


                 Appeal from the Order Entered March 11, 2020
                In the Court of Common Pleas of Luzerne County
                         Civil Division at No: 3986-2019


BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

JUDGMENT ORDER BY STABILE, J.:                 FILED: APRIL 1, 2021

        Appellant, William Rohland, a/k/a HG-5873 Inmate, appeals pro se from

the March 11, 2020 order sustaining the preliminary objection of the Estate of

William Russo (Ruzzo) (the “Estate”). Also pending is Appellant’s March 12,

2021 application for relief.1 We affirm the trial court’s order and deny the

application for relief.

        On April 10, 2020, Appellant filed a pro se complaint against the Estate

for breach of contract, breach of fiduciary duty, and neglect.       In the trial

court’s description, “[t]he complaint comprises fourteen pages of mostly


____________________________________________


1 Appellant’s handwritten application for relief appears to relate to his request
to have this matter submitted to compulsory arbitration. For reasons we
address in the main text, we deny the application for relief.
J-S04027-21


handwritten documents that lack coherent order and offer no substantive

facts.” Trial Court Opinion, 10/5/20, at 1. On October 30, 2019, counsel for

the estate filed a special entry of appearance to file preliminary objections.

The trial court discerned from the Estate’s preliminary objections that the

decedent, William Russo (Ruzzo) was a public defender who represented

Appellant in a criminal proceeding. On March 11, 2020, the trial court entered

an order sustaining the Estate’s preliminary objection for failure to state a

claim, per Pa.R.C.P. No. 1028(a)(4),2 and dismissing Appellant’s complaint in

its entirety. This appeal followed.3

       Before we address the merits, we must consider whether Appellant has

preserved any issue for review.           The trial court’s criticism of Appellant’s

complaint—that it was incoherent and wholly lacking in substantive facts—is

equally true of his pro se, handwritten, eleven-page brief. In addition, the

brief develops no coherent legal argument as to why the trial court erred in

sustaining the Estate’s preliminary objection.         These deficiencies result in

waiver.    Pa.R.A.P. 2119(a), (b), (c); See J.J. DeLuca Co. v. Toll Naval

Assocs., 56 A.3d 402, 411 (Pa. Super. 2012) (noting that it is not the Superior


____________________________________________


2   Rule 1028(a)(4) authorizes a preliminary objection based on “legal
insufficiency of the pleading.” Pa.R.C.P. No. 1028(a)(4).

3 Appellant filed his pro se notice of appeal with this Court on April 7, 2020.
We forwarded it to the Luzerne County Clerk of Courts, where it was eventually
docketed on June 8, 2020. Because Appellant filed his pro se notice of appeal
within 30 days of the trial court’s order, albeit with the wrong Court, we will
not dismiss the appeal as untimely.

                                           -2-
J-S04027-21


Court’s role to develop an argument our scour the record to find support for

an appellant’s assertions of error; the appellant’s failure to do so will result in

waiver); Giant Food Stores, LLC v. THF Silver Spring Dev., L.P., 959 A.2d

438, 444 (Pa. Super. 2008) (noting that failure to support an argument with

citation to pertinent authority results in waiver), appeal denied, 972 A.2d

522 (Pa. 2009). Thus, we conclude Appellant has failed to preserve any issue

for review.

      To the extent Appellant intends to argue that the Estate’s preliminary

objections were untimely, the trial court correctly observes that Appellant’s

complaint contained no notice to plead or notice to defend, thereby absolving

the Estate of the obligation to file any responsive pleading.       Pa.R.C.P. No.

1026(a). Also, the law gives the trial court wide latitude to permit a filing

outside of the twenty-day limit.        Gale v. Mercy Catholic Med. Ctr.

Eastwick, Inc., 698 A.2d 647. 649 (Pa. Super. 1997), appeal denied, 716

A.2d 12 (Pa. 1998).

      Further, the trial court correctly notes that Appellant’s certification for

compulsory arbitration was ineffectual because, among other reasons,

Appellant sought $17.5 million in damages in his complaint, and Rule 1301(a)

of the Luzerne County Court of Common Pleas Rule of Civil Procedure caps the

amount in controversy for compulsory arbitration at $50,000.00. Luz. Co.

R.C.P. No. 1301(a). The amount in controversy is determined by reference to

the complaint. Luz. Co. R.C.P. No. 1301(c).


                                       -3-
J-S04027-21


      Based on the foregoing, we affirm the trial court’s order and deny

Appellant’s application for relief.

      Order affirmed. Application for relief denied.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/01/2021




                                      -4-